Citation Nr: 1036411	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and S. T. 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2008 of the Louisville, 
Kentucky Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2010, the Veteran appeared at a hearing was before the 
undersigned.  A transcript of the hearing is in the Veteran's 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a bilateral hearing loss 
disability.  

The service records show that the Veteran served as an armored 
crewman on 155 mm tank gun.  On separation examination, hearing 
was normal in each ear. 

After service, in a rating decision in June 2009, the RO granted 
service connection for tinnitus due to noise exposure in service.   

On VA audiological examination in May 2009, the audiologist 
stated that issue of hearing loss related to noise exposure in 
service could not be resolved without resorting to mere 
speculation.  This medical opinion is inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  
Specifically the audiologist did not explain the rationale for 
the opinion or discuss any other more likely etiology for the 
current bilateral hearing loss disability.




Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to either submit or to 
authorize VA to obtain on his behalf post-
service employment hearing evaluations. 

2.  Afford the Veteran a VA audiological 
examination 
to determine:

a).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current bilateral 
hearing loss disability is due to noise 
exposure in service. 

In formulating an opinion, the VA 
audiologist is asked to comment on 
whether the puretone threshold of 40 
db at 4000Hz in the left ear on the 
pre-induction audiogram was evidence 
of a hearing loss disability in the 
left ear, when on the separation 
audiogram hearing was normal in each 
ear.  






If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, noise 
exposure in service, is not more likely 
than any other to cause the Veteran's 
current bilateral hearing loss disability 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

b).  If the current hearing loss 
disability is not due to noise exposure in 
service, then is the current bilateral 
hearing loss disability caused by or 
aggravated by service-connected tinnitus: 

That is, considering accepted medical 
principles and the current medical 
literature, is hearing loss actually 
caused by tinnitus?

If tinnitus does not actually cause 
hearing loss, does tinnitus aggravate 
hearing loss, considering accepted 
medical principles and the current 
medical literature?

In this context, the term 
"aggravation" means a permanent 
increase in the underlying hearing 
loss disability, that is, an 
irreversible worsening beyond the 
natural clinical course and character 
of the condition as contrasted to a 
temporary worsening of symptoms, due 
to the service-connected tinnitus.






The claims file should be made available 
to the examiner for review.

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


